Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INSPIRED BUILDERS, INC. (Exact Name of Registrant in its Charter) Nevada 27-1989147 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) INSPIRED BUILDERS, INC. 288 North Street Georgetown, MA 01833 Tel.: (978) 380-0181 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.001 par value per share $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 775,000 shares of common stock previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.25 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Table of Contents PRELIMINARY PROSPECTUS Subject to completion, datedJanuary _, 2011 INSPIRED BUILDERS, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.05 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page2 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: January , 2011 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financials 1 Risk Factors 2 Use of Proceeds 6 Determination of Offering Price 6 Dilution 7 Selling Shareholders 7 Plan of Distribution 8 Description of Securities to be Registered 9 Interests of Named Experts and Counsel 10 Description of Business 10 Description of Property 13 Legal Proceedings 13 Market for Common Equity and Related Stockholder Matters 13 Index to Financial Statements F- Management Discussion and Analysis of Financial Condition and Financial Results 14 Plan of Operations 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Directors, Executive Officers, Promoters and Control Persons 17 Executive Compensation 18 Security Ownership of Certain Beneficial Owners and Management 19 Transactions with Related Persons, Promoters and Certain Control Persons 19 Table of Contents ITEM 3.Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Inspired Builders,” “Company,” “we,” “us” and “our” refer to Inspired Builders, Inc. Overview We were incorporated in the State of Nevada on February 24, 2010 as Inspired Builders, Inc. Inspired Builders, Inc. was incorporated in the State of Nevada in February 2010.We are a developmental, start-up construction company that specializes in residential home repair and home improvements.We contract with homeowners to build custom shelving in closets and upgrading home entertainment centers.We also focus on installing kitchen cabinetry and building outdoor decks. We do not consider ourselves a blank check company and we do not have any intention to engage in a reverse merger with any entity in an unrelated industry. Where You Can Find Us We presently maintain our principal offices at 288 North Street, Georgetown, Massachusetts 01833.Our telephone number is (978) 380-0181. The Offering Common stock offered by selling security holders 775,000 shares of common stock. This number represents 7% of our current outstanding common stock (1). Common stock outstanding before the offering Common stock outstanding after the offering 11,025,000 common shares as of January 10, 2011. Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. The selling security holders will sell at a fixed price of $0.05 per share until our common stock is quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices or in transactions that are not in the public market. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Please note that the Company is currently a development stage start-up company that consists of no or nominal assets. Accordingly, Rule 144 may be unavailable for our shareholders and the securities sold in this offering can only be resold through registration under the Securities Act of 1933 or at such time that the conditions of Rule 144(i) are met. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 2. (1)Based on 11,025,000 shares of common stock outstanding as of January 10, 2011. Summary of Financial Information The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception February 24, 2010 through September 30, 2010 are derived from our audited financial statements and the statement of operations and balance sheet data. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus. 1 Table of Contents Statements of Operations For the Period February 24, 2010 (Inception) To September 30, 2010 Construction revenue $ Cost of materials and labor ) Gross profit Operating expenses Net loss $ ) Net loss per common share – basic and diluted $ ) Statements of Cash Flows For the Period February 24, 2010 (Inception) To September 30, 2010 Net cash used in operating activities $ ) Net cash provided by financing activities Net increase in cash Cash at end of period $ RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our independent registered public accounting firm has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has generated very little revenue. Specifically, the Company, while in the development stage, is proceeding with its business plan by seeking smaller projects to generate positive customer support and build experience and a solid number of jobs that we have completed. The Company has taken certain steps in furtherance of this business plan and has started to advertise and market in local newspapers and with online referral websites. It is probable that we will need additional funding over the next twelve months in order to continue operating, if we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy and cease operations. 2 Table of Contents WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY DEVELOPMENT STAGE COMPANY. We are a development stage company, and to date, our development efforts have been focused primarily on the development and marketing of our business model. We have limited operating history for investors to evaluate the potential of our business development. We have not built our customer base and our brand name. In addition, we also face many of the risks and difficulties inherent in gaining market share as a new company: ·Develop effective business plan; ·Meet customer standard; ·Attain customer loyalty; and ·Develop and upgrade our services and create a referral network of happy customers and other contractors. Our future will depend on our ability to attract homeowners that want to upgrade their homes, which requires careful planning, strategic marketing and our ability to bid and price our services competitively. WE NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our services will require the commitment of substantial resources to implement our business plan. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We have no current plans for additional financing. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. IF WE AER NOT SUCCESSFUL IN GETTING CUSTOMERS TO USE US TO REMODEL THEIR HOMES, WE MAY NOT HAVE SUFFICIENT CAPITAL TO PAY OUR EXPENSES AND TO CONTINUE TO OPERATE. Our ultimate success will depend on generating revenue from assisting homeowners in remodeling their homes. All of our revenue is dependent on remodeling homes for homeowners. As a result, if we do not generate enough jobs, we may be unable to generate sufficient revenues to sustain our business. WE OPERATE IN A HIGHLY COMPETITIVE INDUSTRY AND COMPETE AGAINST MANY LARGE COMPANIES WHICH COULD HARM OUR BUSINESS. Many local companies are dedicated to home renovation and home remodeling. We expect more companies to enter this industry. Our competitors vary in size from small companies to very large companies with dominant market shares and substantial financial resources. Our services and operations will be in competition with these companies. Many of our competitors have significantly greater financial, marketing and development resources than we have. As a result, we may not be able to devote adequate resources to develop or acquire homeowners’ business, undertake extensive marketing campaigns, adopt aggressive pricing policies or adequately compensate our sub contractors to the same degree as certain of our competitors. In addition, any of our current or future competitors may be acquired by, receive investments from or enter into other strategic relationships with larger, longer-established and better-financed companies and therefore obtain significantly greater financial, marketing and development resources than we have. If we are unable to compete effectively in our principal markets, our business, financial condition and results of operations could be materially and adversely affected. 3 Table of Contents WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF BRENDAN POWDERLY, OUR SOLE OFFICER AND DIRECTOR. We are presently dependent to a great extent upon the experience, abilities and continued services of Brendan Powderly, our Chief Executive Officer.The loss of services of Mr. Powderly could have a material adverse effect on our business, financial condition or results of operation. Risk Related To Our Capital Stock WE MAY NEVER PAY ANY DIVIDENDS TO SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR ARTICLESOF INCORPORATION PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR SHAREHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. Our articles of incorporation and applicable Nevada law provide for the indemnification of our directors, officers, employees, and agents, under certain circumstances, against attorney’s fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on our behalf. We will also bear the expenses of such litigation for any of our directors, officers, employees, or agents, upon such person’s written promise to repay us if it is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by us which we will be unable to recoup. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paidby a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. 4 Table of Contents YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 55,000,000 shares of capital stock consisting of 50,000,000 shares of common stock, par value $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, including at a price (or exercise prices) below the price at which shares of our common stock will be quoted on the OTCBB. THE OFFERING PRICE OF THE COMMON STOCK WAS DETERMINED BASED ON THE PRICE OF OUR PRIVATE OFFERINGPLUS AN INCREASE OF $0.04, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.05 per share for the shares of common stock was determined based on the price of our private offeringplus an increase of $0.04. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. 5 Table of Contents Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, include some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our expectations, hopes, beliefs, intentions or strategies regarding the future of our business and operations , including our financial condition, results of operations and expected growth of our operations . In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects and ability of our management to perform. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions. Use of Proceeds We will not receive any proceeds from the sale of common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution”.We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders. Determination of Offering Price Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D promulgated under the Securities Act of 1933 plus an increase of $0.04 per share. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange and we have not previously contacted a market maker to request sponsorship for our common stock on the OTCBB, we anticipate that we will contact a market maker and request that they apply to obtain a quotation on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. 6 Table of Contents In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. Dilution The common stock to be sold by the selling shareholders as provided in the “Selling Security Holders” sectionis common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. Selling Security Holders The common shares being offered for resale by the selling security holders consist of 775,000 shares of our common stock held by 30 shareholders. Such shareholders include: (i) the holders of 650,000 shares sold in our private offering pursuant to Regulation D Rule 506 completed in November 2010 at an offering price of $0.01; and (ii) the holders of 125,000 shares issued for services rendered. The following table sets forth the names of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofJanuary 10, 2011 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name Shares Beneficially Owned Prior to Offering Shares to be Offered Amount Beneficially Owned After Offering Percent Beneficially Owned After Offering Santiago Sang 0 * Michelle Renda 0 * Brian Renda 0 * Denise Uniacke 0 * Richard Uniacke 0 * Michael Barritta 0 * Gus Renda 0 * Patricia Pomposelli 0 * Brian Ratner 0 * Sanket Desai 0 * Joel Braun 0 * Jeffrey Leschen 0 * Eric Katz 0 * Daniel Leschen 0 * Adam Lederman 0 * Joseph Leschen 0 * David Kirschner 0 * Paul Powderly (1) 0 * Megan Powderly 0 * Karen Namvar 0 * MaryAnn Corcoran 0 * Elizabeth Eaton 0 * Lee Curtis Eaton 0 * Caory Taylor 0 * Jason Barbanel 0 * Jennifer Zammit (2) 0 * Nicole Arello (2) 0 * Donna Bonfiglio (2) 0 * Brian Goldberg (2) 0 * Yuezhu Liang (2) 0 * 7 Table of Contents Paul Powderly is the father of Brendan Powderly, our Chief Executive Officer. (2) These 5 individuals each received 25,000 shares each as consideration for services provided in connection with corporate formation and preparing legal documents. The shares were issued in March of 2010 pursuant to a board resolution approving the share issuance as consideration for corporate structuring and marketing consulting services. Each of these individuals assisted us in filing our articles of incorporation, drafting corporate minutes, adopting corporate by-laws, preparing and filing “doing business as” documents in the State of Massachusetts. Additionally, these individuals also assisted us in some of our marketing efforts, including the preparation, layout and hosting of our webpage and in researching and analyzing the best available marketing opportunities for us (i.e. through the yellow pages, by passing out flyers or paying for leads). There are no agreements between the company and any selling shareholder pursuant to which the shares subject to this registration statement were issued. None of the selling shareholders or their beneficial owners: - has had a material relationship with us other than as a shareholder at any time within the past three years; or - has ever been one of our officers or directors or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. Plan of Distribution The selling security holders may sell some or all of their shares at a fixed price of $0.05 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in privatetransactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a quotation on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holder must be made at the fixed price of $0.05 until a market develops for the stock. Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: ● ordinary brokers transactions, which may include long or short sales, ● transactions involving cross or block trades on any securities or market where our common stock is trading, market where our common stock is trading, ● through direct sales to purchasers or sales effected through agents, ● through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or ● any combination of the foregoing. 8 Table of Contents In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. To our best knowledge, none of the selling security holders are broker-dealers or affiliates of broker dealers. We will advise the selling security holders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security holders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling security holders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling security holders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act asagent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $ 19 ,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. Description of Securities to be Registered General We are authorized to issue an aggregate number of 55,000,000 shares of capital stock, of which 50,000,000 shares are common stock, $0.001 par value per share, and 5,000,000 shares of preferred stock, $0.001 par value per share authorized. Common Stock We are authorized to issue 50,000,000 shares of common stock, $0.001 par value per share. Currently we have 11,025,000 shares ofcommon stock issued and outstanding. Each share of common stock shall have one (1) vote per share for all purpose. Our common stock does not provide a preemptive, subscription or conversion rights and there are no redemption or sinking fundprovisions or rights. Our common stock holders are not entitled to cumulative voting for election of Board of Directors. Preferred Stock We are authorized to issue 5,000,000 shares of preferred stock, $0.001 par value per share.Currently, no shares of our preferred stock have been designated any rights and we have no shares of preferred stock issued and outstanding. 9 Table of Contents Dividends We have not paid any cash dividends to our shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding options to purchase our securities. Transfer Agent and Registrar Currently we do not have a stock transfer agent. However, upon filing this Registration Statement, we do intend to engage a transfer agent to issue physical certificates to our shareholders. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Information about the Registrant DESCRIPTION OF BUSINESS Overview Inspired Builders, Inc., a Nevada Corporation, is a business located in Boston, Massachusetts and focuses on repairing and providing home improvements for the homeowner located in the suburban Boston area. Our mission is to provide practical and affordable home renovations on a timely basis to homeowners that seek quality workmanship from experienced builders.In carrying out our day-to-day business objectives, we strive to: - Provide quality service to our customers; - Treat our partners with fairness and consideration; and - Be considered an asset to our customers in their home renovation projects. We work with homeowners to help build, improve and install fixtures.Our projects target altering the structure and improving a specific room in an existing home.Specifically, we have upgraded kitchens, bathrooms, bedrooms and finished basements.Our work consists mainly of interior upgrades, however, from spring to autumn, we also build, repair and stain custom decks for homes. We do not consider ourselves a blank check company and we do not have any intention to engage in a reverse merger with any entity in an unrelated industry. 10 Table of Contents Typical Home Repairs, Upgrades or Improvements Project that we have worked on: Since inception, we have completed 16 home improvement projects for homeowners. All of the homes were located within 25 miles of our corporate headquarter in Georgetown, Massachusetts. The following is a list of each project that we completed, the amount of revenue generated from the project and the percentage of total revenue for each job: Project Revenue Generated Percentage of Total Revenues Handyman Work 1,440 5.36% Handyman Work 358 1.33% Handyman Work 292 1.09% Handyman Work 361 1.34% Handyman Work 108 0.40% Refinish Ceiling 1,618 6.03% Bathroom Remodel 6,570 24.48% Interior Trim 2,555 9.52% Carpentry, Sheetrock and Staircase 1,468 5.47% Hardwood Floor 1,500 5.59% Exterior Trim 400 1.49% Exterior Bulkhead 1,100 4.10% Screen Door 150 0.56% Patio 1,886 7.03% Porch 6,300 23.47% Fence Repair 737 2.75% Total 26,843 * the Handyman Work consists of assisting homeowners in doing smaller home repair projects including, touch-up painting, fixing/patching drywall, securing a cabinet to a wall, changing lightbulbs, installing a threshold on a door, fixing nailpops and other small projects that homeowners need tended to. Work that we can but have not yet provided to homeowners: Through our 10 years of experience building homes and our work as a contractor on home improvement projects, we have gained experience in the following areas: Kitchen Upgrades We can work with homeowners to provide kitchen upgrades that each homeowner seeks.Our work includes installing paneling, painting or wallpaper for the kitchen and installing or re-finishing cabinetry that is already installed. Bedroom Upgrades Our handiwork can include renovating bedrooms. Even though we have not yet been hired to build custom mantelpieces, we can build and install custom mantelpieces and shelving for bedroom sets.In addition, we can redecorate a homeowners bedroom by painting, hanging pictures and television sets or building and installing custom cabinetry and shelves. We have not remodeled any bedrooms but do have the experience necessary if a homeowner requests this work. Shelving and Closet Upgrades We can build custom shelves and storage space in closets by either adding shelving or installing built-in shelves and drawers to increase the area that items such as shoes and clothes can be stored.Additionally, we have the ability to hang racks for suits, jackets and other items of clothing that need to be hung from hangers. Flooring Our expertise also includes installing or refinishing flooring. Specifically, we can install ceramic tiles, replace cracked ceramic tiles or install hardwood floors . We can also stain and refinish already existing hardwood floors. In fact, one of our jobs last year involved installing new hardwood floors. Insurance Our strategy for the marketing of our company is a combination of word of mouth, networking and advertising. We believe the key to marketing in this industry is making sure that our potential customers are aware that we are available to provide them with all the home improvement services they need and that we have access to homeowners who have home repair needs . 11 Table of Contents Marketing Objectives Our strategy for the marketing of our company is a combination of word of mouth, networking and advertising. We believe the key to marketing in this industry is making sure that our potential customers are aware that we are available to provide them with all the home improvement services they need and that we have access to homeowners who have home repair needs . We have enrolled with RenovationExperts.com. RenovationExperts.com is a premium homeowner service featuring a nationwide network of remodeling contractors in dozens of different home services. It is an online referral service that matches contractors up with homeowners. RenovationExperts.com receives leads from homeowners that need home renovations or remodels. We provided RenovationExperts.com with a profile of our business, including work that we are interested in doing and a general area where we would be able to service. When a lead matches with our profile, RenovationExperts.com sends us the lead. We have the option of ignoring the lead if we are not interested in bidding for the project or we can accept the lead and RenovationExperts.com sends an introductory email to us and the homeowner so we can communicate. There are two major reasons why we would not accept a lead: (1) we have too much work and do not have the capacity to bid any more work; or (2) we determine that the amount of profit that would be generated on the project is not sufficient. For this service, we paid RenovationExperts.com an initial set-up fee of $150 and a monthly fee of $99 . Lastly, for each lead that we accept, we have to pay between $10 and $30, depending on the nature of the work. RenovationExperts.com estimated (based on the last 12 months) that we should receive approximately 60 leads per month for jobs that involve home remodeling located within 50 miles of Georgetown, Massachusetts. Since we registered with RenovationExperts.com, we have received approximately 3 leads per day. We have not responded to any leads, yet, however, because we have been busy with current projects and have not had to bid on any additional projects. Another marketing tool that we use is networking. We work with local builders and contractorsthat we have created professional relationships with through previous projects and through community groups and teaming up with these builders and contractors on larger projects as well as being asked to work on the smaller projects that other builders cannot handle.Additionally, as we grow we expect to advertise in local newspapers, circulars and on local billboards.To date, we have inquired about placing a listing in the Georgetown Record but have not paid for an ad in that newspaper because we are concerned that the newspaper does not reach a large enough network of homeowners. We have registered with yellowpages.com and we are now listed in the yellowpages.com as a home improvement contractor in Massachusetts, however, we have not paid for an upgraded package which would allow our business to be featured on the page or have a text message sent to promote our business or a link to our website because we do not feel this is the most effective way to market and would be too costly. As a beginning marketing tool, we have decided to focus only on one source of marketing, Renovation Experts.com. It is not determined when, or if, we will advertise with the local newspapers, this will depend on the success we have with RenovationExperts.com. Additionally, we have built our website www.inspiredbuilders.com where potential customers can find out more about our services and contact us. Lastly, we will rely on word of mouth from happy and loyal clients that we have done work for to refer our services to friends and neighbors. Customers Our customers are homeowner in the suburban Boston, Massachusetts area.We can do custom renovations of older homes or remodel or upgrade newer homes.Each customer that contracts with us for services enters into a contract for services and agrees to the specific services that we provides and a specific price for our services. A copy of our form of contract is attached as Exhibit 10.1. Since inception, we have completed 16 home improvement contracts. The homes were all located within 25 miles of our corporate address in Georgetown, Massachusetts. Each customer was an owner of a single family home that wanted some renovation done on the home. Our projects, included everyday handyman jobs, refinishing walls, remodeling a bathroom, installing screen doors, building a three season porch, fixing a set of oak stairs and dry-wall and sheetrock maintenance. Company’s Professional Licenses and Registrations Home Improvement Contractors We are a licensed Home Improvement Contractor in the State of Massachusetts. Our Home Improvement Contractor Registration number is165933. The Office of Consumer Affairs and Business Regulation for the State of Massachusetts regulates the registration of contractors performing improvements or renovations on detached one and two family homes. To become a Home Improvement Contractor, we filed an Application for Registration as a Home Improvement Contractor with the Office of Consumer Affairs and Business Regulation with the Commonwealth of Massachusetts. Additionally, we paid the application fee of $100 and the contribution to the Guaranty Fund of $100. Our fee is deposited with the Guaranty Fund at the Office of Consumer Affairs and this serves as protection for consumers in the event of a dispute between a homeowner and us. Construction Supervisor’s License Construction of all one- and two-family dwellings and all buildings containing less than 35,000 cubic feet of enclosed space must take place under the supervision of a person licensed by the Massachusetts Board of Building Regulations and Standards.A Construction Supervisors License allows you to legally supervise persons engaged in construction, reconstruction, alteration, repair, removal or demolition of certain limited types of buildings. Our sole officer and director, Brendan Powderly, has qualified for and passed the exam and has received his unrestricted license as a construction supervisor. 12 Table of Contents The Permit Process Certain proposed construction must comply with state building codes and local building ordinances and many projects require permits for the construction.We work with the local town or city governments in the municipality where the property is located to secure the required permits. Generally, we are required to obtain a permit for any new construction in an existing building, including additions or extensions onto an existing building or structural remodeling of the interior of a building.Permits can also be required for small structures such as decks, sheds and detached garages.However, ordinary repairs such as painting do not require permits. Additionally, depending on the nature and scope of each of our specific projects, we may be required to obtain additional government approvals, including general building permits, electrical permits, plumbing permits, mechanical permits or use permits.Zoning permits may also be required as well. Competition The existing competition in this market is other custom home renovators that provide home improvements.They consist of “mom-and-pop” shops and larger commercial companies.Additionally, we also compete with the “do-it-yourself” market and the large home improvement stores that offer the homeowner Do-It-Yourself courses. We will be able to continue to secure jobs by providing our customers with quality workmanship at an affordable price and in a timely manner. In addition, we will compete with all the other home renovators by marketing our services and responding to leads that we receive from RenovationsExperts.com. Employees As of January 10, 2010, Brendan Powderly is our only employee. Mr. Powderly works for us on a full time basis. Until we are successful in growing our revenue, he will be the sole employee and responsible for our marketing, securing projects, working on projects and keeping our financials. From time to time, we may be required to work with other professionals to assist with the home repairs, upgrades or improvements. Any additional individuals that assist on projects will be hired on a contract, per project basis as independent contractors and not our employees. DESCRIPTION OF PROPERTY Our principal executive office is located at 288 North Street, Georgetown, Massachusetts 01833, and our telephone number is (978) 380-0181. We do not have a lease agreement for this property. This property is owned by our sole officer and director and he allows us to use the space to run the business. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for quoting of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this registration statement, we had 32 holders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants No options have been granted as of the date of this registration statement. 13 Table of Contents INSPIRED BUILDERS, INC. FINANCIAL STATEMENTS SEPTEMBER 30, 2010 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm Balance Sheet as of September 30, 2010 F - 2 Statements of Operations for the Period from February 24, 2010 (inception) to September 30, 2010 F - 3 Statement of Changes in Stockholders’ Equity for the Period from February 24, 2010 (inception) to September 30, 2010 F - 4 Statement of Cash Flows for the Period February 24, 2010 (inception) to September 30, 2010 F - 5 Notes to Financial Statements F - 6 - 11 F - Table of Contents DONAHUE ASSOCIATES, LLC Certified Public Accountants 27 Beach Road Suite CO5A Monmouth Beach, NJ 07750 Tel. 732-229-7723 Report of Independent Registered Public Accounting Firm We have audited the accompanying balance sheet of Inspired Builders, Inc. as of September 30, 2010 and the related statements of operations and changes in shareholders’ equity, and cash flows from inception, February 24, 2010 to September 30, 2010. These financial statements are the responsibility of management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes, examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Inspired Builders, Inc. at September 30, 2010, and the results of its operations, cash flows, and changes in shareholders’ equity from inception, February 24, 2010 to September 30, 2010 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Donahue Associates LLC Monmouth Beach, New Jersey January 7, 2011 F-1 Table of Contents Inspired Builders, Inc. Balance Sheets September 30, 2010 Assets Current Assets: Cash Total Current Assets Total Assets $ Liabilities and Stockholders' Deficit Liabilities Payroll tax accrual Total Liabilities Stockholders' Equity: Preferred stock, ($0.001 par value, 5,000,000 shares authorized, no shares outstanding) — Common stock, ($0.001 par value, 50,000,000 shares authorized, 10,250,000 issued and outstanding) Additional paid in capital Accumulated Deficit (13,195 ) Total Stockholders' Equity 55 Total Liabilities and Stockholders' Deficit $ See accompanying notes to financial statements 2 F - 2 Table of Contents Table of Contents Inspired Builders, Inc. Statements of Operations For the Period Feburary 24, 2010 (Inception) to September 30, 2010 Construction revenue $ Cost of materials and labor Gross profit $ Operating expenses: General and administrative expenses Total operating expenses Net loss $ ) Net loss per common share - basic and diluted $ ) Weighted average number of common shares outstanding during the year/period - basic and diluted See accompanying notes to financial statements 3 F - 3 Table of Contents Inspired Builders, Inc. Statement of Changes in Stockholders' Deficit For the period fromFebruary 24, 2010 (Inception) to September 30, 2010 Common Stock, $0.001 Par Value Additional Paid in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Common stock issued to founder and consultants for cash ($0.0001/share) $ $
